IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, :             No. 2638 Disciplinary Docket No. 3
                                :
                Petitioner      :             File No. C4-19-370
                                :
           v.                   :             Attorney Registration No. 209046
                                :
JOHN WILLIAM EDDY,              :             (Fayette County)
                                :
                Respondent      :


                                         ORDER


PER CURIAM


       AND NOW, this 6th day of September, 2019, following consideration of the

responses to this Court’s Rule to Show Cause why Respondent should not be placed on

temporary suspension, the Rule is made absolute. It is provided that:

       1. Respondent is placed on temporary suspension until further definitive action by

this Court;

       2. Respondent shall comply with the provisions of Pa.R.D.E. 217;

       3. The President Judge of the Court of Common Pleas of Fayette County shall

enter such orders as may be necessary to protect the rights of Respondent’s clients or

fiduciary entities with which he is involved, see Pa.R.D.E. 217(g); and

       4. All financial institutions in which Respondent holds fiduciary funds shall freeze

such accounts pending further action.

       Respondent’s rights to petition for dissolution or amendment of this order and to

request accelerated disposition of charges underlying this order pursuant to Pa.R.D.E.

208(f)(6) are specifically preserved.
      This Order constitutes an imposition of public discipline pertaining to

confidentiality. See Pa.R.D.E. 402.